DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status 
Claims 1-4 and 7-11 are pending.
Claims 7-11 are withdrawn from consideration as being drawn to an unelected invention.
Claims 1-4 are examined on the merits.
Claims 1-2 are currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 remains rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al (US 2016/0102324 A1), and further in view of Commandeur et al (US 2016/0145635 A1) and Gao et al 2014 (Journal of Integrative Plant Biology 56:4 p.343-349).
The claims are drawn to method of producing plants and plant cells comprising an edited genome comprising the steps of : introducing a combination of a plurality of types of plant positive-sense single strand RNA virus vectors wherein each virus vector encodes a split genome editing enzyme and at least one vector contains a polynucleotide encoding a guide RNA and allowing the complex to assemble and edit the genome is a site specific manner wherein the guide RNA are produced by self-cleaving ribozymes on both the 5’ and 3’ ends that is cleaved at an efficiency of 5-30% (claim 1), wherein the plant is regenerated from the modified plant cell (claim 2), wherein the virus vectors include a combination of Tobamovirus and Potexvirus vectors (claim 3), wherein the genome editing enzyme is a Cas9 or a Cpf1 (claim 4). 

Duchateau et al do not teach to use a plurality of types of viral vectors to express the split Cas9 in a plant cell. Nor do they teach the use of self-cleaving ribozyme bound to the polynucleotide encoding the guide RNA
Commandeur et al teach that a combination of the use of PVX and TMV vectors (Tobamovirus and Potexvirus vectors) to express multiple heterologous proteins works well due to the complementing nature of the two viral vectors (Example 1).  
Gao et al teach self-cleaving ribozymes fused to both the 5’ and 3’ both work provide guide RNA to a cell to be modified using the Hammerhead or HDV ribozyme, each is specific to a specific endo of the polynucleotide encoding the ribozyme (See entire document, especially Figure 3 and Materials and Methods Section). They further teach that such a strategy has advantages over the use of U3 or U6 promoters to express the guide RNA in a cell (abstract and Discussion Section). 
At the time of filing, it would have been prima facie obvious to a person ordinary skill in the art to use the combination of PVX and TMV vectors to express the split Cas9 and gRNA encoding polynucleotides in the plant cell to be modified. A person of ordinary skill in the art would have been motivated to use the split Cas9 when using viral expression, because plant viral vectors often have size limits of the insert that they will allow and the split Cas9 enzyme greatly reduces the insert size. Further, a person 

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. 
Applicant urges a ribozyme cleavage efficiency of 5-30% produces a substantially improved genome editing efficiency. Applicant argues that the finding would have been non-obvious to a person or ordinary skill in the art.  
These arguments are persuasive, because the instant disclosure fails to provide an evidence to indicate that a ribozyme cleavage efficiency of 5-30% produces a substantially improved genome editing efficiency. All that appears to be in the disclosure in that a statement that a ribozyme cleavage efficiency of 5-30% is a preferred embodiment. There is nothing to indicate result. Nor is there description as to what the structure of the construct is to achieve only a ribozyme cleavage efficiency of 5-30%.


Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663